DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 1–30 and 32–39 is/are pending.
Claim(s) 31 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 9, 11–18, 20–23, 29, 33, 36, and 37–39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2011/0311882 A1, hereinafter Kim) in view of Nakabyashi et al. (US 2012/0219858 A1, hereinafter Nakabayashi).
Regarding claims 1–3, 9, 12–18, 29, Kim discloses a metal or metal-ion battery composition (200', [0048]), comprising:
anode (104) and cathode electrodes (108, [0031]),
wherein at least one of the anode (104) and cathode electrodes (108) includes active material particles (124, 128) comprising active material provided to store and release ions during battery operation ([0031]); and
an electrolyte (132, 140, 144, 242) ionically coupling the anode electrode (104) and the cathode electrode (108, [0048]),
wherein the electrolyte (132, 140, 144, 242) comprises a solid electrolyte (140, 144, 242) ionically interconnecting the active material particles (124, 128, [0034]),
wherein the solid electrolyte (140, 144, 242) comprises at least one inorganic solid electrolyte component (see solid electrolyte, [0033]);
wherein the metal or metal-ion battery composition is a lithium metal or lithium-ion battery composition (see lithium ions, [0044]); and
wherein the at least one electrode (104) comprises the anode electrode (104, [0031]).
Kim does not explicitly disclose:
each of the active material particles including internal pores configured to accommodate volume changes of the active material during the storing and releasing of the ions;
wherein the active material in the anode electrode comprises silicon;
wherein the active material particles in the anode electrode are core-shell particles;
wherein a core in each of the active material particles in the anode electrode is porous;
wherein the porous cores in the core-shell particles in the anode electrode are electrically conductive;
wherein the porous core-shell particles in the anode electrode each comprise a porous shell;
wherein a shell within at least one of the porous core-shell particles in the anode electrode comprises one or more layers; 
wherein volume changes of the active material of the active material particles during the storing and releasing of the ions exceed about 10 vol. %; and
wherein the active material particles in the at least one electrode are substantially spherical.
Nakabayashi discloses an active material particle (2, [0087]) including internal pores (6, [0091]) configured to accommodate volume changes of the active material (7) during storing and releasing of ions (see volume change, [0034]); wherein the active material in the anode electrode comprises silicon (see silicon and tin, [0037]); wherein the active material particles (2) in an anode electrode (1) are core-shell particles (FIG. 1, [0040]); wherein a core (7) in each of the active material particles (2) in the anode electrode (1) is porous (FIG. 1, [0040]); wherein the porous cores (7) in the core-shell particles (2) in the anode electrode (1) are electrically conductive (see silicon and tin, [0037]); wherein the porous core-shell particles (2) in the anode electrode (1) each comprise a porous shell (8, [0040]); wherein a shell (8) within at least one of the porous core-shell particles (2) in the anode electrode comprises one or more layers (8, [0040]); wherein volume changes of the active material of the active material particles during the storing and releasing of the ions exceed about 10 vol. % (see negative electrode active material, [0034]); and wherein the active material particles in the at least one electrode are substantially 
Modified Kim does not explicitly disclose:
wherein at least one of the one or more layers in the shell of the at least one porous core-shell particle is deposited by chemical vapor deposition (CVD); and
wherein at least one of the one or more layers in the shell of the at least one porous core-shell particle is deposited by atomic layer deposition (ALD).
Regarding limitations recited in claims 17 and 18, which are directed to method of making a porous core-shell particle, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the porous core-shell particle as recited in claims 17 and 18 is the same as the porous core-shell particle disclosed by Nakabayashi, as set forth above, the claims are unpatentable even though In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 11, modified Kim discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the anode electrode (104) further comprises conductive additives (136) in the form of carbon nanofibers, carbon nanotubes, graphene flakes, exfoliated graphite, or other types of conductive carbon particles or nanoparticles, or any combination thereof (see conductive agents, [0032]).
Regarding claim 20, modified Kim discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the at least one electrode (104) is impregnated with the solid electrolyte (140, [0034]).
Regarding claim 21, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition:
wherein the solid electrolyte impregnation into the at least one electrode is conducted via melt-infiltration or solution-based infiltration.
Regarding limitations recited in claim 21, which are directed to method of making a porous core-shell particle, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 22, modified Kim discloses all claim limitations set forth above and further a metal or metal-ion battery composition:
wherein the solid electrolyte (140, 144, 242) comprises further comprises an organic electrolyte component (242, [0046]).
Regarding claim 23, modified Kim discloses all claim limitations set forth above and further a metal or metal-ion battery composition:
wherein the solid electrolyte (140, 144, 242) comprises a polymer electrolyte (242, [0046]).
Regarding claim 33, modified Kim discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition, wherein the solid electrolyte comprises:
a first solid electrolyte component (140) impregnating the at least one electrode (104, [0034]) and
a second solid electrolyte component (144, 242) formed on a surface of the first solid electrolyte component (140, [0043]).
Regarding claim 36
wherein at least one of the first and second solid electrolyte components (140, 144, 242) comprises a polymer solid electrolyte (242, [0046]).
Regarding claim 37, modified Kim discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the solid electrolyte (140, 144, 242) comprising a first solid electrolyte composition (140, 144, 242) infiltrated at the anode electrode (104, [0034], [0048]),
wherein the solid electrolyte (140, 144, 242) comprising a second solid electrolyte composition (140, 144, 242) infiltrated at the cathode electrode (108, [0034], [0048]), and
wherein a liquid electrolyte interlayer (132) separates the first solid electrolyte composition (140, 144, 242) from the second solid electrolyte composition (140, 144, 242, [0036]).
Regarding claim 38, modified Kim discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the solid electrolyte (140, 144, 242) comprises a first solid electrolyte composition (140) that is arranged as a conformal coating on the active material particles (124, 128) of the anode electrode (104), the cathode electrode (108), or both (FIG. 2B, [0034]), and
wherein the solid electrolyte (140, 144, 242) comprises a second solid electrolyte composition (144) that is separate from the conformal coating (FIG. 2B, [0043])
Regarding claim 39
wherein a thickness of the conformal coating is between 10 nm to 1000 nm (see thickness, [0034]).
Although Kim does not explicitly disclose a range of 5 to 50 nm, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 4–8, 10, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2011/0311882 A1) in view of Nakabyashi (US 2012/0219858 A1) as applied to claim(s) 1 and 3 above, and further in view of Hwang et al. (US 2010/0279172 A1, hereinafter Hwang).
Regarding claims 4–8, 10, and 32, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition:
wherein the active material particles in the anode electrode each comprise a porous, electrically-conductive scaffolding matrix within which the active material is disposed,
wherein the scaffolding matrix structurally supports the active material,
the scaffolding matrix electrically interconnects the active material within the active material particles, and
the scaffolding matrix accommodates the volume changes of the active material during the storing and releasing of the ions;
wherein the scaffolding matrix in the anode comprises carbon;
wherein the scaffolding matrix in the anode comprises porous carbon;
wherein the carbon within the scaffolding matrix in the anode electrode is carbonized from an organic precursor;
wherein the organic precursor is a polymer; 
wherein the active material in the anode electrode comprises a lithium metal or a lithium metal alloy; and
wherein the active material is arranged at least in part within the internal pores.
Hwang discloses an active material particle (221) including internal pores (229a, 229b) configured to accommodate volume changes of the active material during the storing and releasing of the ions (see expanded volume, [0019]); wherein the active material particle (221) in an anode electrode (2) each comprise a porous, electrically-conductive scaffolding matrix (223) within which an active material (225) is disposed (FIG. 1, [0018]), wherein the scaffolding matrix (223) structurally supports the active material (227, [0018]), the scaffolding matrix (223) electrically interconnects the active material (225) within the active material particles (221, [0018]), and the scaffolding matrix (223) accommodates the volume changes of the active material during the storing and releasing of the ions (see expanded volume, [0019]); wherein the scaffolding matrix (223) in the anode comprises carbon (FIG. 1, [0018]); wherein the scaffolding matrix (223) in the anode comprises porous carbon (FIG. 1, [0018]); wherein the carbon within the scaffolding matrix (223) in the anode electrode (2) is carbonized from an organic precursor (see precursor, [0024]); wherein the organic precursor is a polymer (see precursor, [0024]); wherein the active material in the anode electrode comprises a lithium metal or a lithium metal alloy (see alkali metal, [0016]); and wherein the active material (227) is arranged at least in part within the internal pores (229a, 229b; [0018]) to improve the cycle-life characteristics (see .

Claim(s) 19 and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2011/0311882 A1) in view of Nakabyashi (US 2012/0219858 A1) as applied to claim(s) 1 and 16 above, and further in view of Chen et al. (US 2012/0164531 A1, hereinafter Chen).
Regarding claims 19 and 30, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition:
wherein at least one of the one or more layers in the shell of the at least one porous core-shell particle comprises carbon; and
wherein the metal or metal-ion battery composition is configured to operate substantially stably during battery operation at or above + 60° C.
Chen discloses an active material particle (102, [0031]) including internal pores (160, [0033]) configured to accommodate volume changes of an active material during storing and releasing of ions (see volume expansion, [0033]); wherein the active material particle (102) in the anode electrode each exhibits a core-shell structure (FIG. 2, [0032]); wherein a shell (110) within at least one of the porous core-shell particles (102) in the anode electrode comprises one or more layers (FIG. 2, [0032]); wherein at least one of the one or more layers in the shell (110) of the at least one porous core-shell particle (102) comprises carbon (FIG. 2, [0032]); and wherein the metal or metal-ion battery composition is configured to operate substantially stably .

Claim(s) 23–28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2011/0311882 A1) in view of Nakabyashi (US 2012/0219858 A1) as applied to claim(s) 1 and 3 above, and further in view of Fasching et al. (US 2012/0100438 A1, hereinafter Fasching).
Regarding claims 23–28, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition: 
wherein the polymer electrolyte comprises one or more of F, S and N atoms;
wherein the at least one electrode impregnated with the solid electrolyte is coated with a protective surface layer that physically separates the active material particles in the at least one electrode from the solid electrolyte;
wherein a thickness of the protective surface layer is less than about 2 microns;
wherein the thickness of the protective surface layer is less than about 1 micron; and
wherein the thickness of the protective surface layer is less than about 50 nm.
Fasching discloses an active material particle (120) including internal pores (130) configured to accommodate volume changes of an active material during storing and releasing of ions (FIG. 1, [0034]), and a protective surface layer (144) that physical separates the active .

Claim(s) 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2011/0311882 A1) in view of Nakabyashi (US 2012/0219858 A1)  as applied to claim(s) 33 above, and further in view of Tsuchida et al. (US 2012/0094185 A1, hereinafter Tsuchida).
Regarding claims 34 and 35, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition:
wherein the first and second solid electrolyte components comprise different types of solid inorganic electrolyte; and
wherein the first solid electrolyte component is more hydroscopic and more ionically conductive than the second solid electrolyte component.
Tsuchida discloses a metal or metal-ion battery composition (10, [0098]), comprising anode (2) and cathode electrodes (1, [0098]), wherein at least one of the anode and cathode .

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
Applicants argue Kim's carbon-based active material particles would thereby have better cycle characteristics than even Nakabayashi's 'improved' active material particles (P10/¶1). There is nothing within either Kim or Nakabayashi that discloses the carbon-based active material particles of Kim have better cycle characteristics than the active material particles of 
Applicants argue there is no reasonable suggestion to use Nakabayashi's active material particles to achieve superior cycle characteristics to Kim's carbon-based active material particles (P10/¶1). Kim does not explicitly disclose a cycle characteristic. Nakabayashi explicitly discloses a cycle characteristic as a capacity retention rate after 5 cycles and 30 cycles (TABLE 2, [0065]). Nakabayashi discloses an example having a capacity retention rate of 100% after both 5 cycles and 30 cycles (TABLE 2, [0065]). Kinpara discloses carbon-based active materials particles, which are similar to the graphite of Kim, having a capacity retention rate after 5 cycles and 30 cycles (TABLE 4, [0172]). The cycle characteristics of the carbon-based active material particles are not better than the cycle characteristics of Nakabayashi. Therefore, there is a reasonable suggestion to use Nakabayashi's active material particles to achieve superior cycle characteristics to Kim's carbon-based active material particles.
Applicants argue the cycle characteristic superiority of carbon-based active material particles over high-capacity, volume- changing active materials such as silicon is well-known in the art, and is why nearly all commercial Li-ion batteries over the past 30 years have been In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the cycle characteristic superiority of carbon-based active material particles over high-capacity, volume- changing active materials such as silicon is well-known in the art, and is why nearly all commercial Li-ion batteries over the past 30 years have been carbon-based must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001."
Applicants argue Nakabayashi's active material particles require liquid electrolyte to penetrate into their respective cores to achieve sufficient ionic transport for operability (P11/¶2). Nakabayashi does not require the electrolyte to be liquid. The passages cited by the applicant do not use the terms "liquid electrolyte" or "electrolyte solution." The cited passages use the generic term "the electrolyte." An electrolyte, in the lithium battery, may refer to a liquid electrolyte, a solid electrolyte, a gel electrolyte, or a polymer electrolyte. One skilled in the art would understand that pores in active materials may be used to allow solid electrolyte to penetrate to allow for ion conduction (e.g., [0023] of US 2017/0162862 A1; [0074] of US 2019/0280330 A1). Therefore, Nakabayashi's active material particles do not necessarily require liquid electrolyte to penetrate into their respective cores to achieve sufficient ionic transport for operability.
Applicants Nakabayashi's porous active material particles require liquid electrolyte to penetrate into their respective cores to achieve sufficient capacity that could not be achieved by depositing solid electrolyte on respective particle surfaces as taught by Kim (P11/¶3). Nakabayashi does not require the electrolyte to be liquid. The passages cited by the applicant do 
Applicants argue failure of the liquid electrolyte to adequately penetrate into the active material particle cores results in a loss of capacity as noted by Nakabayashi (P11/¶3). Nakabayashi does not require the electrolyte to be liquid. The passages cited by the applicant do not use the terms "liquid electrolyte" or "electrolyte solution." The cited passages use the generic term "the electrolyte." An electrolyte, in the lithium battery, may refer to a liquid electrolyte, a solid electrolyte, a gel electrolyte, or a polymer electrolyte. One skilled in the art would understand that pores in active materials may be used to allow solid electrolyte to penetrate to allow for ion conduction (e.g., [0023] of US 2017/0162862 A1; [0074] of US 2019/0280330 A1). Therefore, the lack of liquid electrolyte to adequately penetrate into the active material particle cores would not necessarily result in a loss of capacity as noted by Nakabayashi.
Applicants argue the alleged benefit of improved capacity to be obtained by swapping out Kim's active material particles for Nakabayashi's active material particles would be lost based on the electrolyte configuration of Kim (P11/¶3). The main purpose of the pores of Nakabayashi is absorb volume changes caused by charge and discharge reaction to prevent structural collapse (e.g., [0020], [0026], [0034], [0041], [0042]). Nakabayashi does not require the electrolyte to be 
Applicants argue solid electrolyte is used for conformal electrode coatings only, with the remainder of the electrolyte being arranged as liquid electrolyte in Kim's electrolyte configuration (P12/¶2). Kim discloses solid electrolyte may be used for conformal electrode coatings (140, [0044]) and an additional solid electrolyte (144, [0043]). Therefore, solid electrolyte is not only used for conformal electrode coatings in Kim's electrolyte configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725